     Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 1 of 16

                                                     Minimum Mandatory
                                                            Rule35/5K1.1 X
                                                           Appeal Waiver X
                                                                    Other   X




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                         BRUNSWICK DIVISION

UNITED STATES OF AMERICA

                                                INDICTMENT
V.                                               CR 2:18 CR 50


DERRICK BERNARD JOHNSON



                      SUMMARY OF PLEA AGREEMENT


DEFENSE COUNSEL:


Sean Simmons


STATUTES CHARGED:

Count 1-21 U.S.C. §846- Conspiracy to Possess with Intent to Distribute
Controlled Substances(a quantity)


COUNT PLEADING TO:


Count 1-21 U.S.C. §846- Conspiracy to Possess with Intent to Distribute
Controlled Substances(a quantity)

STATUTORY PENALTIES:

Imprisonment of not more than 20 years;
Fine of not more than $1,000,000;
Supervised release term of at least 3 years;
$100 special assessment.




*Other-FOIA and Fed. R. Crim. P. 11® waivers
  Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 2 of 16




ELEMENTS OF THE OFFENSE:



    First:         That two or more people in some way agreed to try to accomplish
                   a shared and unlawful plan to possess quantities of a mixture or
                   substance containing detectable amount of cocaine, a Schedule
                   II controlled substance;

    Second:        That the Defendant knew the unlawful purpose of the plan and
                   willfully joined in it; and

    Third:         That the object of the unlawful plan was to possess with the
                   intent to distribute and distribute the cocaine.



TERMS OF PLEA AGREEMENT:


  • Defendant will plead guilty to Count 1 of the Indictment.

  •The government will not object to a recommendation by the U.S. Probation
    Office that Defendant receive an appropriate reduction in offense level for
    acceptance of responsibility pursuant to Section 3E1.1(a) of the Sentencing
     Guidelines, and, if Defendant's offense level is 16 or greater prior to any
     reduction for acceptance of responsibility, the government will move for an
     additional one-level reduction in offense level pursuant to Section 3E1.1(b).


    Defendant waives his right to appeal on any ground, with only three
     exceptions: he may appeal his sentence if (1) that sentence exceeds the
     statutory maximum,(2)that sentence exceeds the advisory Guidehnes range
     determined by this Court at sentencing, or (3) the government appeals. By
     signing the plea agreement. Defendant explicitly instructs his attorney not
     to file an appeal unless one of the three exceptions is met.

    Defendant entirely waives his right to collaterally attack his conviction and
     sentence on any ground and by any method,including but not limited to a 28
     U.S.C. § 2255 motion. The only exception is that Defendant may collaterally
     attack his conviction and sentence based on a claim of ineffective assistance
     of counsel.


    Defendant waives all rights to request information about the investigation and
     prosecution of his case under the Freedom of Information Act or the Privacy
     Act.
Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 3 of 16




 Defendant waives the protections of Rule 11(f) ofthe Federal Rules of Criminal
   Procedure and Rule 410 of the Federal Rules of Evidence. If he fails to plead
   guilty, or later withdraws his guilty plea, all statements made by him in
   connection with that plea, and any leads derived therefrom, shall be
   admissible for any and all purposes.


 Defendant agrees that he is a career offender under U.S.S.G. § 4B1.1 for
   purposes of sentencing.


 The Government agrees to withdraw the 851 information previously filed
   against the Defendant(Doc. 388).

 Defendant agrees to provide full, complete, candid, and truthful cooperation to
  the government. The government, in its sole discretion, will decide whether
  that cooperation qualifies as "substantial assistance" that warrants the fifing
   of a motion for downward departure or reduction in sentence.

 As part of this plea agreement, the Government will recommend that
   Defendant be sentenced to the lower end of the guidelines. However, no one
   has promised the Defendant that the Court will impose any particular
   sentence or a sentence within any particular range.
 Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 4 of 16




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                         BRUNSWICK DIVISION

ITNITED STATES OF AMERICA



      V.                                            Case No. 2:18 CR 50


DERRICK BERNARD JOHNSON



                               PLEA AGREEMENT


      Defendant, represented by his counsel Sean Simmons, and the United States

of America, represented by Assistant United States Attorneys Jennifer Kirkland and

Marcela C. Mateo, have reached a plea agreement in this case. The terms and

conditions ofthat agreement are as follows:

1.    COUNTS TO WHICH DEFENDANT PLEADS GUILTY


      Defendant agrees to enter a plea of guilty to Count One of the Superseding

Indictment, which charges a violation of Title 21, United States Code, Section 846.

2.    ELEMENTS AND FACTUAL BASIS

      The elements necessary to prove Count One are (1)That two or more people in

some way agreed to try to accompHsh a shared and unlawful plan to possess a

quantity of a mixture or substance containing a detectable amount of cocaine, a

Schedule II controlled substance, and (2) That the Defendant kiiew the unlawful

purpose of the plan and willfully joined in it; and (3)That the object of the unlawful

plan was to possess with the intent to distribute and to distribute the controlled

substance. Defendant agrees that he is, in fact, guilty of this offense. He agrees to
 Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 5 of 16




the acciiracy of the following facts, which satisfy each of the offense's required

elements:


      Beginning on a date unknown to the Grand Jury, but at least as early as

October 2017, up to November 2018, the precise dates being unknown,in Glynn and

surrounding counties, within the Southern District of Georgia, and elsewhere, the

defendant, DERRICK BERNARD JOHNSON, aided and abetted by the co-

defendants and by others known and unknown, did knowingly and intentionally

combine, conspire, confederate and agree together and with each other, and with

others known and unknown, to possess with intent to distribute and to distribute a

quantity of a mixture or substance containing a detectable amount of cocaine, a

Schedule II controlled substance. All in violation of Title 21, United States Code,

Sections 841(a)(1) and 846.

3.    POSSIBLE SENTENCE

      Defendant's guilty plea to Coxmt One will subject him to the following

maximum possible sentence: Imprisonment of not more than 20 years, a supervised

release term of at least 3 years, a $1,000,000 fine, such restitution as may be ordered

by the Court, and forfeiture of all forfeitable assets. The Court additionally must

impose a $100 special assessment.

4.    NO PROMISED SENTENCE


      No one has promised Defendant that the Court will impose any particular

sentence or a sentence within any particular range. The Court is not bound by any

estimate of sentence given or recommendations made by Defendant's covinsel, the
 Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 6 of 16




government, the U.S. Probation Office, or anyone else. The Court may impose a

sentence up to the statutory maximum. Defendant will not be allowed to withdraw

his plea of guilty if he receives a more severe sentence than he expects.

5.    COURTS USE OF SENTENCING GUIDELINES

      The Court is obligated to use the United States Sentencing Guidelines to

calculate the applicable guideline range for Defendant's offense. The Sentencing

Guidelines are advisory; the Court is not required to impose a sentence within the

range those Guidelines suggest. The Court will consider that range, possible

departures under the Sentencing Guidelines, and other sentencing factors under 18

U.S.C. § 3553(a), in determining the Defendant's sentence.           The Sentencing

Guidelines are based on aU of Defendant's relevant conduct, pursuant to U.S.S.G. §

IB1.3, not just the conduct underljdng the particular Count or Counts to which

Defendant is pleading guilty.



6.    AGREEMENTS REGARDING SENTENCING GUIDELINES

      a.     Use ofInformation

      Nothing in this agreement precludes the Government from providing full and

accurate information to the Court and U.S.Probation Office for use in calculating the

applicable Sentencing Guidehnes range.

      b.     Acceptance ofResponsibility

      The Government will not object to a recommendation by the U.S. Probation

Office that Defendant receive a two-level reduction in offense level for acceptance of
 Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 7 of 16




responsibility pursuant to Section 3El.l(a) ofthe Sentencing Guidelines. If the U.S.

Probation Office makes that recommendation, and Defendant's offense level is 16 or

greater prior to any reduction for acceptance of responsibility, the Government will

move for an additional one-level reduction in offense level pursuant to Section

3El-l(b)ofthe Sentencing Guidelines based on Defendant's timely notification of his

intention to enter a guilty plea.

      c.     Career Offender

      Both parties agree that the Defendant is a career offender under U.S.S.G.

§4B1.1 for purposes of sentencing. Both parties agree that(1)the Defendant was at

least eighteen years old at the time the Defendant committed the instant offense;(2)

the instant offense of conviction is a controlled substance offense felony and (3)the

Defendant has at least two prior qualifying felony convictions. Specifically, the

Defendant has two controlled substance offense convictions that qualify him as a

career offender, to wit: a 2015 conviction in the Superior Court of Glynn County for

Possession of Cocaine with Intent to Distribute CR-1500668-063; and a 2008

conviction in the Superior Court of Glynn County for Possession of Cocaine with

Intent to Distribute CR0700763-063.

      d.      Low-end Guideline Recommendation

      As part of this plea agreement, the Government will recommend that

Defendant be sentenced to the lower end of the guidehnes. However, no one has

promised Defendant that the Court will impose any particular sentence or a sentence

within any particular range.
 Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 8 of 16




7.    COOPERATION

      a.      Complete and Truthful Cooperation

      This agreement does not require the Defendant to cooperate. However, the

Defendant, if he chooses to cooperate, must provide fiiU, complete, candid, and

truthful cooperation in the investigation and prosecution of the offenses charged in

his Information and any related offenses. Defendant shall fully and truthfully

disclose his knowledge of those offenses and shall fully and truthfully answer any

question put to his by law enforcement officers about those offenses.

      This agreement does not require Defendant to "make a case** against any

particular person. His benefits under this agreement are conditioned only on his

cooperation and truthfulness, not on the outcome of any trial, grand jury, or other

proceeding.

      b.      Motion for Reduction in Sentence Based on Cooperation

      The government, in its sole discretion, will decide whether Defendant's

cooperation qualifies as"substantial assistance" pursuant to U.S.S.G.§ 5K1.1 or Fed.

R. Crim. P. 35 and thereby warrants the filing of a motion for downward departure

or reduction in Defendant's sentence. If such a motion is filed, the Court, in its sole

discretion, will decide whether, and to what extent. Defendant's sentence should be

reduced. The Court is not required to accept any recommendation by the government

that the Defendant's sentence be reduced.
 Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 9 of 16




8.    FINANCIAL OBLIGATIONS AND AGREEMENTS

      a.     Restitution

      The amount ofrestitution ordered by the Court shall include restitution for the

full loss caused by Defendant's total criminal conduct. Restitution is not limited to

the specific counts to which Defendant is pleading guilty. Any restitution judgment

is intended to and will survive Defendant, notwithstanding the abatement of any

underl3dng criminal conviction.

      b.     Special Assessment

      Defendant agrees to pay a special assessment in the amount of $100, payable

to the Clerk of the United States District Court, which shall be due immediately at

the time of sentencing.

      c.     Required Financial Disclosures

      By the date that Defendant enters a guilty plea, Defendant shall complete a

financial disclosure form hsting aU his assets and financial interests, whether held

directly or indirectly, solely or jointly, in his name or in the name of another.

Defendant shall sign the financial disclosure form under penalty of perjury and

provide that form to the Financial Litigation Unit of the United States Attorney's

Office and to the United States Probation Office. Defendant authorizes the United

States to obtain credit reports on Defendant and to share the contents ofthose reports

with the Court and the United States Probation Office. Defendant also authorizes


the United States Attomej^s Office to inspect and copy aU financial documents and

information held by the United States Probation Office.
Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 10 of 16




        d.    Financial Examination

        Defendant will submit to an examination under oath on the issue of his

finanrial disclosures and assets if deemed necessary by the United States. Such

examination wiU occur not later than 30 days after the entry of Defendant's guilty

plea.

        e.    No Transfer ofAssets

        Defendant certifies that he has made no transfer of assets in contemplations

of this prosecution for the purpose of evading or defeating financial obligations
created by this Agreement or that may be imposed upon him by the Court at
sentencing. Defendant promises that he will make no such transfers in the future.
        f.    Material Change in Circumstances

        Defendant agrees to notify the United States of any material change in
circumstances, as described in 18 U.S.C. § 3664(k), that occurs prior to sentencing in

this case. Such notification will be made within seven days of the event giving rise

to the changed circumstances, and in no event later than the date of sentencing.

        g.    Enforcement

        Any payment schedule imposed by the Court is without prejudice to the United

States to take all actions and remedies available to it to collect the full amount ofthe

financial obligations imposed by the judgment of the Court in this case. Defendant

tinderstands and agrees that the financial obligations imposed by the judgment ofthe

Court in this case will be placed on the Treasury Offset Program so that any federal
Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 11 of 16




payment that Defendant receives may be o£6set and applied to the judgment debt
without regard to or affecting any payment schedule imposed by the Court.
9.    WAIVERS

      a.     Waiver of Appeal

      Defendant entirely waives his right to a direct appeal of his conviction and
sentence on any ground (including any argument that the statute to which the
defendant is pleading guilty is imconstitutional or that the admitted conduct does not
fall within the scope ofthe statute). The only exceptions are that the Defendant may
file a direct appeal ofhis sentence if(1)the coxirt enters a sentence above the statutory
maximum,(2)the court enters a sentence above the advisory Sentencing Guidehnes
range found to apply by the court at sentencing; or (3) the Government appeals the
sentence. Absent those exceptions, Defendant exphcitly and irrevocably instructs his
attorney not to file an appeal.



       b.     Waiver of Collateral Attack

       Defendant entirely waives his right to collaterally attack his conviction and

sentence on any ground and by any method, including but not limited to a 28 U.S.C.

§ 2255 motion. The only exception is that Defendant may collaterally attack his
conviction and sentence based on a claim of ineffective assistance of counsel.

       c.     FOJA and Privacy Act Waiver

       Defendant waives all rights, whether asserted directly or through a

representative, to request or receive firom any department or agency of the United


                                            8
Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 12 of 16




States any record pertaining to the investigation or prosecution ofthis case under the
authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of
1974, 5 U.S.C.§ 552a, and all subsequent amendments thereto,
       d.    Fed. R. Crim. P. 11(f)and Fed. R. Evid. 410 Waiver

       Rule 11(0 of       Federal R\iles of Criminal Procedure and Rule 410 of the
Federal Rules of Evidence ordinarily limit the admissibility of statements made by a
defendant during the course of plea discussions or plea proceedings. Defendant
knowingly and voluntarily waives the protections of these rules. If Defendant fails
to plead guilty, or his plea of guilty is later withdrawn, all of Defendant's statements
in connection with this plea, and any leads derived therefrom, shall be admissible for
any and all purposes.

10.    DEFENDANT'S RIGHTS

       Defendant has the right to be represented by counsel, and if necessary have
the court appoint counsel, at trial and at every other critical stage of the proceeding.
 Defendant possesses a number of rights which he will waive by pleading guilty,
 including: the right to plead not guilty, or having already so pleaded, to persist in
 that plea; the right to a jury trial; and the right at trial to confront and cross-examine
 adverse witnesses, to be protected from compelled self-incrimination, to testify and
 present evidence, and to compel the attendance of witnesses.
Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 13 of 16




11.   SATISFACTION WITH COUNSEL

      Defendant has had the benefit of legal counsel in negotiating this agreement.
Defendant believes that his attorney has represented his faithfully, skillfully, and
diligently, and he is completely satisfied with the legal advice given and the work
performed by his attorney.

12.   21 U.S.C. SECTION 851 ENHANCEMENT-WITHDRAWAL
      In tbiR case,the defendant committed this violation after a prior conviction for
a serious felony drug offense became final,(see Doc. 388). However, as a condition of
t.Viig plea agreement, the government agrees to withdraw the previously filed 851
information, (Doc. 388), thereby not seeking an enhanced punishment for this
Defendant.

13.    BREACH OF PLEA AGREEMENT

       IfDefendantfails to plead guilty, withdraws or attempts to withdraw his guilty
plea,commits any new criminal conduct following the execution ofthis agreement, or
otherwise breaches this agreement, the Government is released from all of its
 agreements regarding Defendant's sentence,including any agreements regarding the
 calculation of Defendant's advisory Sentencing Gmdehnes. In addition, the
 Government may declare the plea agreement null and void, reinstate any counts that
 may have been dismissed pursuant to the plea agreement, and/or file new charges
 against Defendantthat might otherwise be barred by this plea agreement. Defendant
 waives any statute-of-limitations or speedy trial defense to prosecutions reinstated
 or commenced under this paragraph.


                                          10
Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 14 of 16




14.    ENTIRE AGREEMENT

       This agreement contains the entire agreement between the Government and
Defendant. The Government has made no promises or representations except those
set forth in writing in this Plea Agreement. The Government further denies the
existence of any other terms or conditions not stated herein. No other promises,
terms or conditions will be entered into unless they are in writing and signed by all
the parties.

                                       BOBBY L. CHRISTINE
                                       UNITED STATES ATTORNEY




TA/II
Date '                                      Knoche
                                       Chief, Criminal Division



 1    d-   h
Date                                   /Jennifer Kirkland
                                       Assistant United States Attorney




Date                                   Mai cela Matec
                                                            A—^
                                       Ass stant Unit   ia States AttoTH^"^




                                          11
 Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 15 of 16




       I have read and carefully reviewed this agreement with my attorney. I

understand each provision of this agreement, and I voluntarily agree to it. I hereby

stipulate that the factual basis set out therein is true and accurate in every respect.




Date                                    Derrick BeimaTd Johnson
                                        Defendant




       I have fully explained to Defendant all of his rights, and I have carefully

reviewed each and every part of this agreement with him. I believe that he fully and

completely understands it, and that his decision to enter into this agreement is an




Date                                    Sean Simmons
                                        Defendant's Attorney




                                          12
     Case 2:18-cr-00050-LGW-BWC Document 640 Filed 07/30/19 Page 16 of 16




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                            BRUNSWICK DIVISION


UNITED STATES OF AMERICA                     Case No. 2:18-er-050


V.



DERRICK BERNARD JOHNSON

                                     ORDER


       The aforesaid Plea Agi*eement, having been considered by the Coiu't in

conjunction with the interrogation by the Court of the defendant and the defendant's

attorney at a hearing on the defendant's motion to change his plea and the Court

finding that the plea of guilty is made freely, voluntarily and knowingly, it is

thereupon,

       ORDERED that the plea of guilty by defendant be, and it is, hereby accepted

and the foregoing Plea Agreement be, and it is, hereby ratified and confirmed.

       This     day of July 2019.




                                        iO^RABLE Bi§A GODBEY WOOD
                                        JbflTED STATES DlB'i'KlCT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
